UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 _____________

                                     No. 13-1144
                                    _____________

   CONESTOGA WOOD SPECIALITIES CORPORATION; NORMAN HAHN;
  NORMAN LEMAR HAHN; ANTHONY H. HAHN; ELIZABETH HAHN; KEVIN
                           HAHN,
                                         Appellants

                                           v.

          SECRETARY OF THE UNITED STATES DEPARTMENT
    OF HEALTH AND HUMAN SERVICES; SECRETARY UNITED STATES
 DEPARTMENT OF LABOR; SECRETARY UNITED STATES DEPARTMENT OF
 THE TREASURY; UNITED STATES DEPARTMENT OF HEALTH AND HUMAN
  SERVICES; UNITED STATES DEPARTMENT OF LABOR; UNITED STATES
                  DEPARTMENT OF THE TREASURY

                                   _______________

                    On Appeal from the United States District Court
                       for the Eastern District of Pennsylvania
                               (D.C. No. 5-12-cv-06744)
                      District Judge: Hon. Mitchell S. Goldberg
                                   _______________

            Before: JORDAN, VANASKIE and COWEN, Circuit Judges.

                                   _______________

                                       ORDER
                                   _______________

      AND NOW, upon issuance of the mandate of the Supreme Court of the United

States in the case of Conestoga Wood Specialties Corp. v. Burwell, No. 13-356, reversing

the judgment entered by this court, and remanding for further proceedings;
       IT IS HEREBY ORDERED AND ADJUDGED that the January 11, 2013 order

of the United States District Court for the Eastern District of Pennsylvania in this case is

hereby reversed and the case is remanded to that court for proceedings consistent with the

Supreme Court’s opinion.

                                                  By the Court,


                                                  s/ Kent A. Jordan
                                                  Circuit Judge
Dated: August 5, 2014

tmm/cc: all counsel of record




                                              2